Citation Nr: 1811014	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO. 13-09 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left leg disorder, to include as secondary to a left ankle disorder.

2. Entitlement to an initial disability rating in excess of 20 percent for a service-connected left ankle disorder.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot heel spur.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

The issue of entitlement to an initial disability rating in excess of 20 percent for a service-connected left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In his June 2017 hearing testimony, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issues of entitlement to service connection for a left leg disorder and entitlement to an initial disability rating in excess of 10 percent for service-connected left foot heel spur.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to a disability rating in excess of 10 percent for service-connected left foot heel spur have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal of service connection for a left leg disorder have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (a), (b)(3). Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing. 38 C.F.R. § 20.204 (a).

In the Veteran's June 2017 hearing testimony, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the issues of entitlement to a disability rating in excess of 10 percent for service-connected left foot heel spur, as well as service connection for a left leg disorder. Specifically, the Veteran's representative expressed that the Veteran was satisfied with his 10 percent disability rating for a left heel spur, and confirmed that the Veteran only wished to continue his claim for an initial disability rating in excess of 20 percent for a service-connected left ankle disorder. Therefore, no allegation of error of fact or law remains before the Board for consideration with regard to these issues. The Veteran has withdrawn his claims, and accordingly, the Board does not have jurisdiction to review the appeal of these issues.



ORDER

The claim for entitlement to a disability rating in excess of 10 percent for service connected left foot heel spur is dismissed.

The claim for entitlement to service connection for a left leg disorder is dismissed. 


REMAND

Due to recently-issued caselaw, the Board must remand the claim for entitlement to increased disability rating for the Veteran's left ankle disorder. Correia v. McDonald, 28 Vet. App. 158 (2016) (holding "the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.") 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the May 2014 VA examination report, it is unclear whether the VA examiner tested the left ankle disability for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA orthopedic examination to determine the severity of the Veteran's left ankle disability. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she must provide a detailed explanation for why the testing could not, or should not, be accomplished. 

In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why the assessment could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why the opinion could not be accomplished.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




